Citation Nr: 0218567	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed 
arthritis of the ankles.  

2.  Entitlement to service connection for the claimed 
residuals of a left leg injury.  

3.  Entitlement to service connection for claimed 
headaches.  




REPRESENTATION

Appellant represented by:	AGO-10, Berks County 
Department of Veterans Affairs





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
August 1968.  

These matters come to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the ROIC.  



REMAND

In his September 2002 Substantive Appeal, the veteran 
indicated that he wanted to appear for a videoconference 
hearing to offer testimony before a Member of the Board.  
See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.704, 20.1304(a) (2002).  

The veteran was sent notice of the hearing, which was 
scheduled by the RO for twelve days after the date of the 
notification letter.  However, VA Manual provisions 
require 30 days notice for such a hearing unless the 
veteran waives that requirement.  

The veteran did not provide such a waiver, and the ROIC 
has requested that the case be remanded to reschedule the 
hearing so that he can be provided with appropriate 
notice.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The ROIC should take appropriate steps 
in order to schedule the veteran for a 
new videoconference hearing before a 
Member of the Board.  All indicated 
development should be undertaken in 
this regard.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted 
in this case.  No action is required of the veteran until 
he is notified by the ROIC.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




